Citation Nr: 1616231	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 9 to August 9, 1979.  He has additional service in the Army National Guard.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the benefits noted above.  The Veteran and his wife testified before Decision Review Officer (DRO) at the RO in July 2009; a transcript of this proceeding is included in the claims folder.  In February 2015, the case was remanded by the Board to the RO for further evidentiary development.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, a review of the record indicates that it must again be remanded.  In his March 2010 substantive appeal, the Veteran had requested a hearing at the RO before a Veterans Law Judge.  This document listed his address as being in Sissonville, West Virginia.  However, the notification of the hearing date and location was sent to an address in Charleston.  The hearing was scheduled in November 2012; it was noted that the Veteran had failed to report.  In March 2015, an attempt was made to deliver a copy of the Board's February 2015 remand to the address in Sissonville; it was returned as undeliverable, with a notation that it could not be forwarded.  The supplemental statement of the case (SSOC) was sent to the address in Charleston; it, too, was returned as undeliverable.  Following a review of his treatment records, an address in Elkview, West Virginia was noted.  Documents were then mailed to this address. 

In December 2015, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim.  He indicated that he had never received the notification concerning his Board hearing, even though the RO had his correct address (he noted that he was working with Vocational Rehabilitation and they had his current contact information).  He stated that "[i]t was inappropriate to record me as not appearing for my hearing when I was not notified..."  He indicated that the SSOC was his first notification that he had failed to appear.  

Under the circumstances of this case, it appears that the Veteran did not receive the notification of his scheduled November 2012 Board hearing.  Therefore, he should be given another opportunity to appear for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  The notification must be sent to his current address of record in Elkview, West Virginia.  A copy of the notification letter must be included in the record.  If the Veteran fails to appear, the claims folder must indicate whether the notification letter was returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




